FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2022

                                     No. 04-22-00442-CR

                        EX PArte Juan Antonio Molina VALENCIA,

                       From the County Court, Maverick County, Texas
                                   Trial Court No. 30906
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
       The clerk’s and reporter’s records have now been filed. Appellant’s brief is due October
3, 2022.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court